Opinion by
Mr. Justice Potter,
This appeal was argued with that at No. 1, January Term, 1917, as the fundamental questions involved are the same. The opinion which has been filed in that case is conclusive here, and the same decree will be entered. The first and second assignments of error are sustained. The order and decree of the court below are reversed, and the bill filed for the appointment of receivers is dismissed for want of jurisdiction to entertain it, and all proceedings thereunder are vacated and set aside; but it is ordered that the receivers who were improperly appointed forthwith file their account; the costs below and . on this appeal to be paid by the plaintiffs in the original bill.